Citation Nr: 1113053	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1968 and from May to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current hepatitis B is due to any incident or event in active military service.  


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted because he believes his current diagnosis of chronic hepatitis B is related to his military service in Vietnam.  Specifically, the Veteran has asserted that he does not have any risk factors for developing hepatitis B other than his exposure to other people's blood during his service as a helicopter pilot.  

In September 2006, the Veteran reported that, in April 1967, an explosion occurred on his helicopter, which severely burned the door gunner and crew chief and caused the door gunner to bleed.  He reported that he had to physically restrain the door gunner and, thereafter, he (the Veteran) was treated at the aid station for burns, blood contamination, and other injuries.  At the December 2010 hearing, the Veteran testified that the helicopter explosion injured the door gunner, who was immediately medivaced, and the crew chief, who was treated at first aid and who the Veteran had to hold down because he was in excruciating pain.  The Veteran testified that he had blood on his hands.  The Veteran has also reported that he assisted in cleaning up an aircraft that transported a wounded and bleeding soldier.  See September 2006 Notice of Disagreement.  

The service treatment records do not contain any complaints, treatment, or findings related to hepatitis B or any other liver disorder; nor do the STRs contain any evidence documenting treatment the Veteran received following a helicopter explosion.  

Nevertheless, the Veteran has asserted that his report of the in-service events should be accepted as credible evidence because he is a combat veteran.  In this regard, the Veteran's service personnel records reflect that he served in the Republic of Vietnam from April 1966 to April 1967, that his unit participated in the Vietnam Counteroffensive Campaign, and that he was awarded several decorations and awards for his service, including an air medal with "V" device, a Silver Star, and Bronze Star Medal.  

Consequently, the Board finds that the Veteran, indeed, engaged in combat with the enemy.  

In this regard, the Board also finds that the incidents reported by the Veteran are consistent with circumstances and conditions of his service.  Therefore, the Veteran's report of the in-service events described above is accepted as credible lay evidence.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

However, while the Veteran's report of the in-service events is accepted as credible lay evidence, the Board finds probative that he has not provided details which show that he was likely exposed to, and infected with, hepatitis B.  Indeed, even in accepting that the Veteran was occasionally exposed to other people's blood during service, he has not reported that he had any scrapes, bruises, or open wounds on his body by which any blood infected with hepatitis B entered his system.  In this regard, while the Veteran has reported that he received treatment for burns, blood contamination, and other injuries following the in-service helicopter explosion, he has also provided a different version of the incident which did not include a report that he received treatment following the explosion.  Indeed, it appears that the Veteran's argument is that his current diagnosis of hepatitis B is related to his exposure to other people's blood during service, with no indication or explanation as to how infected blood entered his system.  

This inconsistency in the record weighs against a finding that the in-service events from many years ago likely (or as likely as not - 50% or greater) resulted in exposure to and transmission of the hepatitis B virus.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995).  At best, the credible lay evidence of record establishes exposure to other people's blood, with no indication or explanation that blood, which may or may not have been infected with hepatitis B, entered his system, making it less likely than not that he was infected with hepatitis B in this manner.  

In addition to the foregoing, pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the Veteran is still required to meet his evidentiary burden by showing evidence of a current disability and whether there is a link or nexus between the current disability and service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999); Collette v. Brown, 82 F.3d 389, 392 (1996).

Review of the record reveals the Veteran has a current diagnosis of chronic hepatitis B.  See VA treatment records dated from 2000 to 2005.  However, the Board finds there is no competent lay or medical evidence of record that establishes a link between the Veteran's current diagnosis and his military service.  

The evidentiary record does not contain treatment records which document the Veteran's first diagnosis of hepatitis B, despite the Veteran's attempts to obtain this evidence.  However, the Veteran has reported that he was first diagnosed with hepatitis in the 1980s, during which time his symptoms included not feeling right, having a temperature, and waking up at night.  The Veteran reported that his symptoms increased in the 1990s, as he was experiencing more significant fatigue, and that he began receiving treatment from VA in approximately 2001 when his symptoms were getting worse.  

In this context, the first time a diagnosis of hepatitis B is reflected in the record is in November 2000, when the Veteran reported that he was told he had hepatitis in 1986.  He reported that he had not received prior treatment but he also reported that he was put on bed rest for two weeks.  At that time, the Veteran denied any exposure to risk factors except for grabbing the wounded and pulling them into his helicopter during military service.  The final diagnosis was hepatitis B antigen positive; however, there is no indication as to the etiology of the Veteran's diagnosis.  In fact, treatment records dated from 2000 to 2005, which document the Veteran's treatment for hepatitis B, do not contain any medical evidence or opinion regarding the etiology of the Veteran's disability.  

The only evidence of record that relates the Veteran's current diagnosis of hepatitis B to service is the Veteran's own statements.  The Board notes that lay evidence may be competent to establish medical etiology in a case.  See Davidson, 581 F.3d at 1315.  However, after giving due consideration to all pertinent medical and lay evidence of record, the Board finds that the Veteran's lay assertions of a link between his current diagnosis and service are outweighed by the other evidence of record and are, thus, insufficient to establish a medical nexus.  

Indeed, as noted, there is no competent and credible evidence of an event during service which resulted in exposure to and infection with the hepatitis B virus; nor is there any evidence which shows the Veteran has suffered from hepatitis B, or symptoms reasonably attributed thereto, since service.  In evaluating this claim, the Board finds most probative that medical professionals have evaluated the Veteran and considered his report of in-service exposure to hepatitis B but have not determined that his current diagnosis is related to his reported military exposure.  

Simply stated, while we may not know what caused the Veteran to have the hepatitis B virus (and may never know), the Board cannot say that it is as likely as not that the Veteran was exposed to the hepatitis B virus when he was exposed to blood more than 40 years ago.  The facts of this case simply do not support such a finding, and actually provide evidence against such a determination.  

In this context, the Board notes that the Veteran has not been afforded a VA examination and/or opinion with this claim.  However, the Board finds a VA examination and opinion need not be obtained in this case because there is no credible lay evidence of continuity of symptomatology, medical evidence that purports to establish a medical nexus between the Veteran's hepatitis B and service, or any other evidence which indicates that the Veteran's hepatitis B may be associated with his reported in-service exposure to blood.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This is a factual determination based on a finding that it is less likely than not that the Veteran's exposure to blood in service caused his exposure to the hepatitis B virus.

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for hepatitis B and the benefit-of-the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2005 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The July 2005 letter did not inform the Veteran of his disability ratings and effective dates are assigned; however, the Board finds no prejudice to the Veteran since the claims herein are being denied and such issues are moot.  See Dingess v. Nicholson, 18 Vet. App. 473 (2006).  Thus, the Board concludes that all required notice has been provided to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records dated from 2000 to 2005.  In addition, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In this regard, the Board notes that the evidentiary record was held open for 60 days following the December 2010 Travel Board hearing in order for the Veteran to obtain and submit private treatment records from Group Health dated in the 1980s.  However, the Veteran has not submitted any additional treatment records and, thus, it is presumed that he was unsuccessful in obtaining those records.  See Travel Board hearing transcript.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for hepatitis B is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


